        Case 1:20-cv-03388-EGS Document 28 Filed 03/04/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

    MICHIGAN WELFARE RIGHTS                    )
    ORGANIZATION, NAACP,                       )
    MAUREEN TAYLOR, NICOLE L.                  )
    HILL, and TEASHA K. JONES,                 )
                                               )
                        Plaintiffs,            )
                                               )
       v.                                      )   Civil Case No. 1:20-cv-03388-EGS
                                               )
    DONALD J. TRUMP;                           )
    DONALD J. TRUMP FOR                        )
    PRESIDENT, INC.; and                       )
    REPUBLICAN NATIONAL                        )
    COMMITTEE,                                 )
                                               )
                        Defendants.            )
                                               )

                      NOTICE OF CHANGE OF FIRM NAME

TO THE CLERK OF THE COURT AND ALL PARTIES IN INTEREST:

      Please take notice that the law firm of Harvey & Binnall, PLLC has changed

its firm name to Binnall Law Group, PLLC, effective immediately. As a result, the

contact information for the law firm is:

                          Binnall Law Group, PLLC
                          717 King Street, Suite 200
                          Alexandria, Virginia 22314
                          Telephone: (703) 888-1943
                          Facsimile: (703) 888-1930
                          E-mail: jesse@binnall.com

      Please update your records to reflect this change.

Dated: March 4, 2021                               Respectfully submitted,

                                                   /s/ Jesse R. Binnall
                                                   Jesse R. Binnall (VSB #79292)


                                           1
Case 1:20-cv-03388-EGS Document 28 Filed 03/04/21 Page 2 of 3




                                  BINNALL LAW GROUP, PLLC
                                  717 King Street, Suite 200
                                  Alexandria, Virginia 22314
                                  Phone: (703) 888-1943
                                  Fax: (703) 888-1930
                                  jesse@binnall.com

                                  Attorney for Donald J. Trump and
                                  Donald J. Trump for President, Inc.




                              2
        Case 1:20-cv-03388-EGS Document 28 Filed 03/04/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I certify that on March 4, 2021, I electronically filed the foregoing Notice of

Change of Firm Name with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all counsel and parties of record.


                                                /s/ Jesse R. Binnall
                                                Jesse R. Binnall

                                                Attorney for Donald J. Trump and
                                                Donald J. Trump for President, Inc.
